DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-18 in the reply filed on 1/03/22 is acknowledged.   The traversal is on the ground(s) that no serious burden on the examiner exists in examining claims of groups I-III inventions together. This is not found persuasive because Applicant has not provided any showing or evidence to support such a conclusion.    Since a single search for a number of distinction (3) inventions would not be made by a single search.   And moreover if the number of (3) inventions were searched concurrently the search would be burdensome because examination and search burden for these patentably distinct (3) inventions due to their mutually exclusive characteristics (see reason provided in the previous Action, paragraphs 2-4, where the product invention II, can be made regardless to whatever process and the apparatus invention III can be practiced different apparatus/ devices  or the cutting step can be done by hand, etc.,).   The (3) inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one Group would not likely be applicable to another group; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore the Restriction mailed on or about 11/24/21 is now made Final.   Applicants are required to cancel all non- elected invention II-III (claims 19-28) or take other appropriate action.
An OA on the merits of claims 1-18 as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear as to how the removing of the upper metallic layer can be taken from the substrate (see claim 1, line 2), since no substrate or metallic layer provided in prior to step of removing.   Therefore, the claimed removing step appears to be incomplete since no interconnection between the metallic and the dielectric layer, therefore, the removing step need to be further define.  Please be more specific.
Further, it is unclear as to how by simply removing the metallic layer from a substrate would result as “the first outer metallic layer to form an intermediate substrate” (see claim 1, line 3).   Please be specific as to how “an intermediate substrate is formed because at this step only the dielectric layer is existed.   
It is unclear as to how by simply “cutting the intermediate substrate to integrally form an array of dielectric reflector elements of the dielectric reflectarray antenna” (see claim 1, lines 4-5) would result as “to integrally form an array of dielectric reflector elements of the dielectric reflectarray antenna”.  Therefore, claim considered to be incomplete because of lacking process associated with the cutting process in order to make and form the final product.

Claims 12-18 directed to structural limitations which lacking of method limitations such as how the structural elements is/are formed by the claimed method.  Since the scope of the claims directed to method rather than the structure. 
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  prior to removing a step of providing of 3 layer substrate including outer metallic layer and dielectric layer (or in form of a raw 2 layer PCB) should be incorporated in order to process the process as required by base claim 1.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 as best understood is/are rejected under 35 U.S.C. 102a1 as being anticipated by Munson et al (4684952).
Munson et al discloses the claimed method for making a dielectric reflectarray antenna, comprising: 
removing, from a substrate having a dielectric layer and a first outer metallic layer arranged on one side of the dielectric layer, the first outer metallic layer to form an intermediate substrate (see col. 10, lines 30-39); and 
cutting (as broadly readable as  selectively removal of  dielectric layer and a metallic clad  layer) the intermediate substrate to integrally form an array of dielectric reflector elements of the dielectric reflectarray antenna (see Figs. 1-2 for the product by process of making the  reflector antenna).
Limitation of claims 2-6, appears to be met by the above since these claims directed to structure limitation which do not seem to further limit the claimed method of making (refer to col. 5, lines 5-7).
Limitations of claim 9 is also met by the above (see discussed at col. 5, line 21-22).
Claims 12-18 directed to structure element rather than the claimed method of making which appears to be met by the above (refer to Fig. 2, which depicts the product limitation set forth in above claims where dialect reflector element 104, including arm 112, respectively).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munson et al.
As applied to claim 7, regarding the properties of the dielectric layer is 5 this is not a method limitation, therefore not inventive when departing from the Munson and common general knowledge.
As applied to claims 8, 10-11, regarding process of laser etching and milling and/or computer numerical process.     These processes are old and welly known in the art.  Therefore, is/are considered a standard design option in antenna design. The skilled person would utilize the above available process onto the making antenna process of Munson in order to perform its etching or cutting process without exercising any inventive skills.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt